TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00409-CV


In re Manuel Caudillo Ramirez




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

		Manuel Caudillo Ramirez asks this court to issue a writ of mandamus ordering
Hollis Burklund to turn over an audiotape.  This Court has the power to issue writs of mandamus
only against a "(1) judge of a district or county court in the court of appeals district; or (2) judge of
a district court who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal
Procedure, in the court of appeals district."  Tex. Gov't Code Ann. § 22.221 (West 2004).  There is
no indication in Ramirez's petition or Burklund's response that Burklund fits in any of these
categories.  Consequently, we must deny Ramirez's petition for writ of mandamus.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   August 13, 2010